DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments with respect to claim(s) 51-80 have been considered but are moot are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amends claims, discusses the claims limitations, the prior arts of record (PARs), the office action and further argues that the PARs do not meet the amended claims limitations (see Applicant’s Remarks).
In response< Examiner, notes Applicant’s arguments/amendments, however, the PARs still meet the amended claims limitations for reasons discussed below: the primary PAR (PPAR or DIMITROVA), discloses system that is responsive to user-specified or selected or set criteria based on history or learnt from interactions, including continuously learning and fine tuning its behavior based on user input(s), during rendering of multimedia content or prior output of a video content item ([0025-0035], [0046-0054] and [0059-0060]), which meets the amended claims limitations “where the selected image is selected from stored plurality of images based on the accessed prior video consumption and a selectable option to trigger playing of the video asset”; DIMITROVA disclose generating various media guide based on user(s) history, which further includes a Learning module that further generates additional guide data based on the user(s) history of programs watched and further enables a user to review the guide as desired to select programs or playback the media asset, BUT appears silent as to where the generate images of the plurality of images of the respective video asset includes selectable option for triggering playback of the video asset; However, in the same field of endeavor, WHITEHEAD discloses customized media on demand and further discloses a playback option(s) that provides various playback modes upon generating a desired customized media guide, including continuous playback of media within the desired channel and further rendering content via various type of devices (figs.1-7, Abstract, col.2, lines 7-16, Col.5, line 56-col.6, line 9, line 47-col.7, line 18), as discussed below. Hence the amended claims do not overcome the PARs and the double patenting rejection, as discussed below. The amendments to the claims necessitated the new ground(s) of rejection. This office action is made FINAL.



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	 Claims 51-59, 61-70 and 72-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIMITROVA et al (2002/0147782) in view of WHITEHEAD (8,555,318).
As to claims 51-57, DIMITROVA a method comprising: 
Storing (figs.1-3, Multimedia Memory/Control Circuitry “MMCC” or Central Processing Units “CPU”, [0002] and [0031-0035]-User-suppled category of filtering criteria), for a video asset, a plurality of images representative of the video asset; accessing prior video consumption history associated with a user profile (descriptors, metadata, Segments associated with the video content item, Abstract, [0016-0020], [0025-0032]) for the video content item ([0034-0036], [0039- 0041], [0044-0047]. [0050-0052] and [0055-0060]-MMCC dynamically filters and stores video, video segment by segment basis-responsive to user-specified or selected or set criteria based on history or learnt from interactions, including continuously learning and fine tuning its behavior based on user input(s), during rendering of multimedia content or prior output of a video content item) by: 
based on the accessed prior video consumption history associated with the user profile, selecting one of the plurality of images representative of the video asset; and generating for display, the selected image of the plurality of images representative of the video asset; where the selected image is selected from stored plurality of images based on the accessed prior video consumption and a selectable option to trigger playing of the video asset ([0025-0035], [0046-0054] and [0059-0060]); is responsive to user-specified or selected or set criteria based on history or learnt from interactions, including continuously learning and fine tuning its behavior based on user input(s), during rendering of multimedia content or prior output of a video content item, wherein the plurality of images comprises frames of the video asset in a reduced size, wherein the plurality of images comprises thumbnails of the video asset (keyframes: thumbnail images [0030-0039]), based on the accessed prior video consumption history associated with the user profile, selecting a video preview of a plurality of video previews representative of the video asset; and generating for display, the selected video preview with the selectable option for triggering playback of the video asset, wherein the selecting one of the plurality of images comprises determining that the selected image of the plurality of images corresponds to a type of video asset preferred by the user, based on the accessed prior video consumption history for the user profile, wherein the type of video asset comprises one or more of a genre of the video asset, an actor in the video, or a director of the video asset and wherein the prior video consumption history comprises an indication that a second video asset had been previously viewed in association with the user profile and wherein selecting the image of the plurality of images representative of the video asset comprises selecting an image that matches a genre of the second video asset ([0034-0036], [0039-0041], [0044-0047]. [0050-0052] and [0055-0060]), note that various segments are filtered/combined with the multimedia content based and the system (e.g. Learning module 180/40) further monitors a second media associated for various segments associated with the content, categorizing segments and combining the segments with other content based on the user history of accessing other content; furthermore the system provide option(s) that enables to user to review the results of filtering as output from the classification module and then provides corrections or modifies certain markings accordingly; the learning process generates data based or programs watched and related or program(s) within genres that has not been watched;  furthermore the generated media asset is based on parental control settings, profile, history, etc. (threshold value) and further categories based on user-defined categories including fine tuning to display video qualities and onscreen features associated with the rendering properties.
DIMITROVA disclose generating various media guide based on user(s) history, which further includes a Learning module that further generates additional guide data based on the user(s) history of programs watched and further enables a user to review the guide as desired to select programs or playback the media asset, BUT appears silent as to where the generate images of the plurality of images of the respective video asset includes selectable option for triggering playback of the video asset.
However, in the same field of endeavor, WHITEHEAD discloses customized media on demand and further discloses a playback option(s) that provides various playback modes upon generating a desired customized media guide, including continuous playback of media within the desired channel and further rendering content via various type of devices (figs.1-7, Abstract, col.2, lines 7-16, Col.5, line 56-col.6, line 9, line 47-col.7, line 18)
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art provide to incorporate the teaching of WHITEHEAD into the system of DIMITROVA to retrieve and playback on-demand or automatically a desired customized media or content items accordingly for the user, thereby providing a dynamic or continuous information updating of the media asset or guide.
As to claim 58, DIMITROVA further discloses wherein retrieving a recommendation list comprising a plurality of video assets that have been previously recommended to the user profile from one or more other profiles; identifying the video asset in the recommendation list and, in response, selecting the video asset for display ([0029-0039] and [0043-0048]), reviewing results selecting and fine tuning.
Claim 59 is met as previously discussed in claims 51-57.
As to claims 61-68, the claimed “A system…” is composed of the same structural elements that were discussed with respect to claims 51-57.
Claim 69 is met as previously discussed in claim 58.
Claim 70 is met as previously discussed in claims 51-57.
As to claims 72-80, the claimed “One or more non-transitory computer-readable media storing instructions which, when executed by one or more processors…” is composed of the same structural elements that were discussed with respect to claims 51-57.

5. 	Claims 60 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIMITROVA et al (2002/0147782) in view of WHITEHEAD (8,555,318) and further in view of ERRICO et al (2006/0282856)
As to claims 60 and 71, DIMITROVA as modified by WHITEHEAD, discloses all the claim limitations as previously discussed above with respect to claims 51 and 61 respectively including generating history based prior interactions, social situation, etc., ([0005] and [0035]), BUT appears silent as to where the prior video consumption history comprises social media posts related to the user profile. 
However, in the same field of endeavor, ERRICO discloses collaborative recommendations systems using filtering and learning system to recommend program items and further discloses determining, based on the viewing history of the user and where the prior video consumption history comprises social media posts related to the user profile (figs.1-3, [0025-0029], [0089], [0094], [0098], [0105-0110] and [0130-0132])
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art provide to incorporate the teaching of ERRICO into the system of DIMITROVA as modified by WHITEHEAD to efficiently filter programs based on viewing history to include filtering of specific types of content, such as social media content, etc.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claims 51-79 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 9,729,933. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The current application (17/563,796) equates to…U.S. Pat. (9,729,933).
	As to claim 51, the claimed “A method…” equates to “A method…” of Pat ‘933 (col.34, lines 7-8);
	The claimed “storing...”; “accessing…”; equates to “prior to…”; “receiving...” of Pat ‘933 (col.34, lines 7-15);
	The claimed “based on the accessed…”; equates to “identifying…”, “selecting…” of Pat ‘933 (col.34, lines 16-20);
	The claimed “generating for display...."; “generating for display….” equates to “loading...."; “generating…” of Pat ‘933 (col.34, lines 21-26);
	Claims 52-60 equates to claims 2-10 of Pat ‘933 (col.34, line 27-Col.35, line 54).
	As to claim 61, the claimed “A system…” is composed of the same structural elements that were discussed in claim 51.
	Claims 62-71 are met as previously discussed in claims 52-60.
	As to claim 72, the claimed “One or more non-transitory computer-readable media storing instructions which, when executed by one or more processors …” is composed of the same structural elements that were discussed in claim 51.
	Claims 72-79 are met as previously discussed in claims 52-60.
	Although the conflicting claims are not identical, they are not patentably distinct from each other; i.e., the current claims are broader in scope than the parent allowed claims. Allowance of claims 51-70 of the instant application would result in an unjustified timewise extension of the monopoly defined by patent claim Y.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    


ANNAN Q. SHANG